                                                           Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 1 of 7


                                               1   Mark I. Schickman (CSB #62653)
                                                   SCHICKMAN LAW
                                               2   1019 Euclid Ave.
                                                   Berkeley, CA 94708
                                               3   Phone: (510) 467-2909
                                                   Email: Mark@SchickmanLaw.com
                                               4
                                                   THEODORE J, BIELEN, JR. (CSB #56395)
                                               5   BIELEN & LAMPE
                                                   1390 Willow Pass Road, Ste 1020
                                               6   Concord, CA 94520
                                                   Telephone: (925) 288-9720
                                               7   Facsimilia: (925) 288-9731
                                                   Email: bielenlt@yahoo.com
                                               8
                                                   Attorneys for Defendant and Counter-Claimants
                                               9   O'Keeffe's, Inc., d/b/a SaftiFirst
                                              10                             UNITED STATES DISTRICT COURT
                                              11                         NORTHERN DISTRICT OF CALIFORNIA
                                              12    ELY HOLDINGS LIMITED, a United                 )   CASE NO. 18-CV-06721-JCS
                                                    Kingdom company, and GREENLITE                 )
                                              13    GLASS SYSTEMS INC., a Canadian                 )   SAFTI’S REPLY BRIEF IN
                                                    company,                                       )   SUPPORT OF MOTION TO
                                              14                                                   )   EXCLUDE OPINIONS OF TIM
SCHICKMAN LAW




                                                                     Plaintiffs,                   )   MACFARLANE (DAUBERT)
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15                                                   )
                                                      v.                                           )
                                              16                                                   )   January 29, 2021
                                                    O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                              17    California corporation,                        )   The Hon. Joseph C. Spero
                                                                                                   )   Time: 9:30 a.m.
                                              18                       Defendant.                  )
                                                    ____________________________________           )
                                              19    O’KEEFFE’S, INC., d/b/a SAFTIFIRST, a          )
                                                    California corporation,                        )
                                              20                                                   )
                                                                     Counter-Claimant,             )
                                              21                                                   )
                                                     v.                                            )
                                              22                                                   )
                                                    ELY HOLDINGS LIMITED, a United                 )
                                              23    Kingdom company, and GREENLITE                 )
                                                    GLASS SYSTEMS INC., a Canadian                 )
                                              24    company,                                       )
                                                                                                   )
                                              25                     Counter-Defendants.           )
                                                                                                   )
                                              26

                                              27

                                              28



                                                      SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                         Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 2 of 7


                                               1 I.    INTRODUCTION
                                               2       Safti moved to exclude Tim Macfarlane’s opinions on several points of testimony because
                                               3   he (1) showed no expertise on the issues (2) showed no reliable method for reaching the opinions
                                               4   and (3) showed no factual basis underpinning the opinions. Plaintiffs failed to respond regarding
                                               5   the points below. Therefore, on the basis of Safti’s moving papers and plaintiffs’ response, at
                                               6   least the following three of the opinions proffered by Tim Macfarlane should be excluded:
                                               7       1. There is no basis for the opinion that the locking toggle mechanism prevents all load from
                                               8          transferring from the walking layer to the lower portions of the GPX 120
                                               9       2. There is no basis for the opinion that Greenlite’s patented product commands any market
                                              10          share or has achieved any commercial success
                                              11       3. There is no basis for the opinion that the Intertek listing for the GPX 120 floor has an
                                              12          unstated limitation, and extends only to a floor with the locking toggle mechanism
                                              13   Mr. Macfarlane shows neither the expertise nor methodology nor fact to proffer these opinions.
                                              14 II.   NO FACT OR METHODOLOGY SUPPORTS THE OPINION THAT NO LOAD
SCHICKMAN LAW
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15       TRANSFERS
                                              16       Safti objected to the opinion Mr. Macfarlane presents at Dkt. 189-6, Exh 30, footnote 3 and
                                              17   accompanying text that: when the toggle is engaged “the entire load (weight) of the glass unit,
                                              18   including the structural glass layer and the fire resistant glass layer, as well as any load on the
                                              19   walking surface of the structural glass layer, is being borne solely by the steel toggle plates of the
                                              20   Locking Mechanisms.” That bare conclusion presents no factual basis or scientific method.
                                              21       Mr. Macfarlane does not know what the intumescent material in the GPX 120 product is
                                              22   made of and has never done an analysis of it (Dkt. 189-4, Exh 4, 215:12-216:22). He agrees one
                                              23   would have to know the properties of the intumescent material to analyze how much load it
                                              24   transmits (Id., 219:1-7), and he does not know the properties of the intumescent material in the
                                              25   SAFTI fire floor (Id., 204:11- 205:5). He never analyzed or investigated the composition of the
                                              26   GPX 120 intumescent material, and had no “interest” in doing so until Dr. Stevick presented his
                                              27   finite element analysis (Id., 213:2-216:20). He has no comment on Dr. Stevick’s finite element
                                              28   analysis, which shows that some load applied to the top layer of the GPX 120 Fire Floor will


                                                                                                         1
                                                       SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                            Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 3 of 7


                                               1   transfer to the lower layers of the bonded unit (Id., 235:1-236:6). He has no stated scientific
                                               2   methodology and identifies no factual premises behind his stated opinion that when fully
                                               3   engaged, the locking toggle mechanism bears the entire load of the floor unit; it must be excluded
                                               4          In response, Plaintiffs have still not shown the method or bases by which that conclusion
                                               5   was reached. They note that an FEA is not the only way to test load, and give several examples,
                                               6   but do not attempt to show anything that Mr. Macfarlane did to test it. (Dkt 190, 3:16-5:2). All
                                               7   they do is tout Mr. Macfarlane’s credentials which, though not conceded, are beside the point 1.
                                               8           He does not show that his “proffered testimony grows out of pre-litigation research or that
                                               9   the expert's research has been subjected to peer review." Daubert v. Merrell Dow
                                              10   Pharmaceuticals, Inc., 43 F.3d 1311, 1318 (9th Cir. 1995) ("Daubert II")” He points to no source
                                              11   showing that he has followed an accepted scientific method in reaching his opinion Without
                                              12   showing what Mr. Macfarlane did to reach the opinion, it cannot be allowed. The court should
                                              13   exclude the testimony as it is not "scientific knowledge," and not "derived by the scientific
                                              14   method."” Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1316 (9th Cir. 1995)
SCHICKMAN LAW
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15        Notably, at this point, Mr. Macfarlane’s initial opinion has become irrelevant, as he now
                                              16   admits that load from the structural layer will “engage” the lower layer and then “go back up
                                              17   through the toggle to the structural frame” … “because the fire glass is picking up stress naturally,
                                              18   because it's bonded to the underside of the structural glass. It couldn’t avoid doing so unless the
                                              19   bonding material had no shear stiffness, no shear resistance” (Dkt. 189-4, Exh 4, 230:8-233:5).
                                              20   If his opinion now is: when the toggle locking mechanism is fully engaged, load from the upper
                                              21   floor transfers to the lower layer and then back up through the toggle mechanism to the frame,
                                              22   there is no dispute -- -- that is exactly what happens.
                                              23
                                                   1
                                              24       The brief in opposition to this motion consist largely of accolades for Mr. Macfarlane’s scientific
                                                   expertise and qualifications, for which no citation is given, and no record exists. In fact, as noted
                                              25
                                                   in Safti’s opening brief, Mr. Macfarlane has never qualified as an expert witness, has no post-
                                              26
                                                   baccalaureate education and never designed, modeled or been to a fire test. However, the motion
                                              27
                                                   to strike the opinion regarding load is not based upon lack of qualification but, rather, lack of any
                                              28   scientific methodology or reliable application to the facts of this case.


                                                                                                           2
                                                         SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                         Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 4 of 7


                                               1        That concession strips any reliability from his initial unsupported opinion, and that new
                                               2   position moots it. That initial opinion must be excluded.
                                               3 III. MR. MACFARLANE HAS NO EXPERTISE OR FACTS TO OPINION THAT

                                               4       GREENLITE’S PATENTED PRODUCT COMMANDS MARKET SHARE AND
                                               5       ACHIEVED COMMERCIAL SUCCESS
                                               6       Mr. Macfarlane provided opinions on the commercial success of Greenlite’s products, and
                                               7   its share of the American marketplace (Dkt. 189-6, Exh 32, Paragraphs 33 and 34). As Safti
                                               8   argued, he is not a market expert, and has no familiarity with the North American market;
                                               9       In deposition he showed total ignorance of Greenlite’s product lines or history. Mr.
                                              10   Macfarlane does not know what product Rae was selling when he prosecuted the patent. (Dkt
                                              11   189-4. Exh 4, 125:22-126:1) or what Greenlite’s products are. (Dkt 189-4 Exh 4, 138:14-139:11).
                                              12   Mr. Macfarlane cannot state whether the XP or SP Systems were separate sheet or unitized
                                              13   systems (Dkt 189-4. Exh 4, 133:11-134:4). He never paid attention to whether a product was an
                                              14   XP, SP or VDS (Dkt 189-4., Exh 4, Page 142). He is unaware of any installation of the Greenlite
SCHICKMAN LAW
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15   product prior to 2015. (Dkt 189-4. Exh 4, 145:3-10).
                                              16       In short, he does not know whether or when Plaintiffs sold a single product using the patented
                                              17   device, or whether it was a single layer or double layer floor. Nor does he work in North America,
                                              18   to provide any basis for understanding the North American market.
                                              19       In their reply plaintiffs have not argued this point. They have not attempted to show any
                                              20   knowledge on Mr. Macfarlane’s part regarding the North American glass floor market, or
                                              21   Greenlite’s sales history. Nor do they make any showing of his expertise in the field of market
                                              22   analysis. Absent any expertise or base of knowledge, Mr. Macfarlane’s opinions regarding
                                              23   Greenlite’s commercial success or Greenlite’s products or its share of the North American market
                                              24   lack foundation, methodology or expertise, will not aid the jury and should be excluded.
                                              25 IV. MR. MACFARLANE KNOWS NOTHING ABOUT INTERTEK OR THE MEANING OF

                                              26       ITS CERTIFICATION
                                              27       Before this litigation Mr. Macfarlane never heard of any testing agency except for
                                              28   Underwriters Laboratories (UL) (Dkt 189-4, Exh 4, 27:21-24, 29: 7); he is not familiar with the


                                                                                                       3
                                                      SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                            Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 5 of 7


                                               1   UL certification and had never heard of Intertek prior to this lawsuit. (Dkt 189-4. Exh 4, 135: 18-
                                               2   138:7) . Mr. Macfarlane never observed, conducted, modeled or engineered a fire test (Dkt 189-
                                               3   4, Exh 4, 149: 6-152:15; 214:15-216:11; 291:17-292:1). He does not know whether or how
                                               4   design professional consumers use a certification (Dkt 189-4, Exh 4, 135:16-138:15).
                                               5          The Intertek listing is detailed in its description of the listed product, down to the tape and
                                               6   sealant (Dkt 189-5, Exh. 15, 28-31 of 132). It does not include the locking toggle mechanism.
                                               7   Compare it to the UL listing, which does call out the “Glazing Securement” of the nylock nut and
                                               8   toggle plate ( Dkt. 189-5, Exh 14, 23-26 of 132, Item 11).
                                               9          Intertek knows how to list components necessary to its listing in great detail, and Intertek
                                              10   did not require the locking toggle mechanism. Yet, with a vacuum of experience and knowledge
                                              11   of what an Intertek listing means and how it is used by design professionals, he opines that the
                                              12   listing only extends to floors with the toggle and nylock nut. He shows no basis to do so.
                                              13          Mr. Macfarlane notes that Intertek’s engineering evaluation judgment which provided the
                                              14   120 minute listing was based in part on a UL 120 minute test of a floor which does contain the
SCHICKMAN LAW
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15   locking toggle mechanism on the perimeters; he opines from that that the listing must only extend
                                              16   to that same floor. Mr. Macfarlane’s opinion does not address the engineering of the floor. Rather,
                                              17   he opines on the meaning of a listing with which he is not familiar and about which he has no
                                              18   special knowledge or experience at all. Nothing in Plaintiffs’ reply addresses that.
                                              19          Parenthetically, while his is not an engineering opinion, in fact he does not know whether
                                              20   the floor will last 120 minutes without a toggle (Dkt 189-4, Exh 4, 49:17-51;21) 2-- -- though he
                                              21   is “curious” and “impressed” that the thinner 4 3/16 inch GPX 60 lasted for 81 minutes under
                                              22   load (Dkt 189-4, Exh 4,61: 13-22).
                                              23          Finally his engineering judgment is not relevant to whether Intertek’s listing means what it
                                              24   says, Intertek’s engineering evaluation certifying the GPX120 without the toggle and nylock nut.
                                              25
                                                   2
                                                       Intertek’s certification and listing stands as a fact on its own and needs no support, but Dr. Stevick explains
                                              26
                                                   why he agrees with Intertek’s engineering evaluation; since the butt joints in the hotter center of the floor
                                              27
                                                   survived the UL test for 120 minutes under load without toggle support, the cooler perimeter could do so, as
                                              28   well (Dkt. 189-4, Exh 2, paragraphs 34-40, 59-61 of 396; Exh 5, 173:13-175:14).


                                                                                                                 4
                                                         SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                         Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 6 of 7


                                               1        There is no science behind Mr. Macfarlane’s interpretation of the listing. There is nothing in
                                               2   his knowledge or experience that allows him to opine that the Intertek 120 minute certification of
                                               3   the GPX 120 is silently limited only to a floor with the locking nut and toggle
                                               4 V.     CONCLUSION
                                               5        The court is the gatekeeper of the reliability of expert opinion, established by proper
                                               6   credentials, a proper methodology and reliable application of scientific methodology to fact. On
                                               7   the three topics above, plaintiffs reply does nothing to rebut that lack of reliability.
                                               8            •   On the issue of load transfer, no factual basis or methodology show how Mr.
                                               9                Macfarlane initially came to the opinion that load does not transfer from the structural
                                              10                surface to the lower arts of the FRG (an opinion he has since abandoned).
                                              11            •   On the issue of commercial success and market share, Mr. Macfarlane denies any
                                              12                relevant knowledge to what plaintiffs products are, when or how many were sold;
                                              13                independently, he has no expertise in market analysis in general, or North American
                                              14                market analysis in particular—making his opinion on this topic unreliable
SCHICKMAN LAW
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15            •   Mr. Macfarlane never heard of Intertek before this litigation, and is completely
                                              16                unaware of what a certifying entity listing means or how construction professional
                                              17                consumers use those listings; his opinion that the Intertek 120 minute GPX listing
                                              18                has a silent, undisclosed limitation floors with the locking toggle mechanism must be
                                              19                rejected as fanciful
                                              20   Safti respectfully prays that the court exclude Mr. Macfarlane’s opinions on the topics stated
                                              21   above.
                                              22
                                                                                                          Respectfully submitted,
                                              23                                                          BEILEN AND LAMPE
                                                                                                          SCHICKMAN LAW
                                              24

                                              25

                                              26   Dated: December 30, 2020                                By Mark I. Schickman
                                                                                                           Attorneys for Defendant
                                              27

                                              28


                                                                                                         5
                                                       SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
                                                         Case 3:18-cv-06721-JCS Document 205 Filed 12/30/20 Page 7 of 7


                                               1                                 CERTIFICATE OF SERVICE
                                               2          I hereby certify that on December 30th, 2020, I electronically filed the foregoing

                                               3   document with the United States District Court for the Northern District of California by using

                                               4   the CM/ECF system. I certify that the following parties or their counsel of record are registered

                                               5   as ECF Filers and that they will be served by the CM/ECF system:

                                               6
                                                                                         Donald R. McPhail
                                               7                                  Taft, Stettinius & Hollister LLP
                                                                                 111 East Wacker Drive, Suite 2800
                                               8                                         Chicago, IL 60601
                                               9                                            Ryan O. White
                                                                                          Elizabeth Shuster
                                              10                                   Taft, Stettinius & Hollister LLP
                                                                                   One Indiana Square, Suite 3500
                                              11                                       Indianapolis, IN 46204
                                              12                                        Attorneys for Plaintiff
                                              13

                                              14
SCHICKMAN LAW




                                                                                                _/s/ Mark I. Schickman__________________
                                                                                                Mark I. Schickman
                         Berkeley, CA 94708
           1019 Euclid Ave.




                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28


                                                                                                      6
                                                      SAFTI’S REPLY BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS OF TIM MACFARLANE (DAUBERT)
